REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: USP 6,782,585 and US 2014/0137363 are representative of the closest prior art. The prior art of record fails to teach or suggest a surface cleaning apparatus comprising: a hand vacuum cleaner removably mountable to the rigid wand outlet end, the hand vacuum cleaner having a front end, a rear end, an upper end, a lower end and a hand vacuum cleaner air inlet, the hand vacuum cleaner comprising: (i) a main body comprising a handle and a suction motor and fan assembly, the suction motor and fan assembly having a suction motor axis of rotation, the handle having a hand grip portion, a first
handle portion and a second handle portion, the first handle portion is mounted to the main body rearward of the suction motor and fan assembly;
(ii) a first cyclonic stage provided at the front end of the hand vacuum
cleaner, the first cyclonic stage having a front end, a rear end and a
cyclone axis of rotation extends between the front and rear ends of
the first cyclonic stage; and,
(ill) a Second cyclonic stage having a front end, a rear end and at least one
second stage cyclone having a cyclone axis of rotation that extends
between the front and rear ends of the second cyclonic stage and the rear end of the second cyclonic stage is rearward of the rear end of the first cyclonic stage,
wherein the suction motor is positioned rearward of the first cyclonic stage,
and wherein, when the hand vacuum cleaner is mounted to the rigid wand outlet
end, handle is drivingly connected to the surface cleaning head, in combination with the other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723